Letter of Credit and Security Agreement Dated as of September 4 2008 Among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor, The Lenders Parties Hereto, Bank of America, N.A., as Administrative Agent, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agent, and Bank of America, N.A., as Issuing Bank, relating to $39,000,000 New Jersey Economic Development Authority Gas Facilities Revenue Bonds, 1996 Series A (NUI Corporation Project) Table of Contents SectionHeading Page Article OneDefinitions 2 Section 1.1.Definitions2 Section 1.2.Other Definitional Provisions17 Article TwoIssuance of Letter of Credit; Fees 18 Section 2.1.Amount and Terms of Letter of Credit 18 Section 2.2.Reserved18 Section 2.3.Reserved18 Section 2.4.Fees18 Section 2.5.Participating Interests 19 Section 2.6.Additional Payments 20 Section 2.7.Capital Adequacy 20 Section 2.8.Obligations of Issuing Bank 20 Article Three Agreement to Repay Letter of Credit Drawings; Pledged Bonds21 Section 3.1.Reimbursement 21 Section 3.2.Pledge of Bonds23 Section 3.3.Intentionally Omitted 23 Section 3.4.Reinstatement of Letter of Credit 23 Section 3.5.Credit for Amount Paid on Bonds 24 Section 3.6.Default Rate 24 Section 3.7.Computation of Interest and Fees 24 Section 3.8.Payments24 Section 3.9.Withholding Taxes 25 Section 3.10.Character of Obligations Hereunder28 Section 3.11.ISP98 29 Article Four Conditions Precedent to Issuance of Letter of Credit 29 Section 4.1.Conditions 29 Article Five Representations and Warranties32 Section 5.1.Financial Condition 33 Section 5.2.No Change 33 Section 5.3.Existence; Compliance with Law 33 Section 5.4.Power; Authorization; Enforceable Obligations 33 Section 5.5.No Legal Bar 34 Section 5.6.Litigation 34 Section 5.7.No Default 34 Section 5.8.Ownership of Property; Liens 34 Section 5.9.Intellectual Property 34 Section 5.10.Taxes 34 Section 5.11.Federal Regulations35 Section 5.12.ERISA35 Section 5.13.Investment Company Act; Other Regulations35 Section 5.14.Subsidiaries 35 Section 5.15.Use of Extensions of Credit36 Section 5.16.Environmental Matters36 Section 5.17.Accuracy of Information, etc 37 Section 5.18.Solvency 37 Section 5.19.Status of Obligations 37 Section 5.20.OFAC37 Section 5.21.USA Patriot Act37 Section 5.22.Official Statements, Remarketing Memoranda or Other Offering Documents 38 Section 5.23.Indenture and Supplemental Indenture 38 Section 5.24.Loan Agreement 38 Article Six AFFIRMATIVE COVENANTS38 Section 6.1.Financial Statements38 Section 6.2.Certificates; Other Information 39 Section 6.3.Payment of Obligations 40 Section 6.4.Maintenance of Existence; Compliance 40 Section 6.5.Maintenance of Property; Insurance 40 Section 6.6.Inspection of Property; Books and Records; Discussions 40 Section 6.7.Notices 41 Section 6.8.Environmental Laws 41 Section 6.9.Maintenance of Ownership42 Section 6.10.Certain Obligations42 Section 6.11.Loan Agreement 42 Article Seven Financial and Negative Covenants42 Section 7.1.Financial Condition Covenant 42 Section 7.2.Liens 42 Section 7.3.Fundamental Changes 44 Section 7.4.Disposition of Property 44 Section 7.5.Restricted Payments44 Section 7.6.Amendments to Operative Documents 45 Section 7.7.Investments 45 Section 7.8.Negative Pledge Clauses 46 Section 7.9.Clauses Restricting Subsidiary Distributions 46 Section 7.10.Lines of Business and Hedge Activities46 Section 7.11.Designation of Subsidiaries 46 Section 7.12.Tax Status 47 Section 7.13.Official Statement, Remarketing Memorandum or Other Offering Document 47 Section 7.14.Effectiveness of Certain Negative Covenants 47 Article Eight Pledged Bonds 47 Section 8.1.The Pledge 47 Section 8.2.Remedies Upon Default 48 Section 8.3.Valid Perfected First Lien 49 Section 8.4.Release of Pledged Bonds 49 Article Nine Guaranty of Obligations 49 Section 9.1.The Guaranty49 Section 9.2.Obligations Unconditional 49 Section 9.3.Reinstatement 50 Section 9.4.Certain Additional Waivers51 Section 9.5.Remedies 51 Section 9.6.Guarantee of Payment; Continuing Guarantee51 Article Ten Events of Default; Remedies 51 Section 10.1.Events of Default 51 Section 10.2.Remedies 54 Section 10.3.Application of Collections 55 Article Eleven The Agent 56 Section 11.1.Appointment 56 Section 11.2.Delegation of Duties 56 Section 11.3.Exculpatory Provisions 56 Section 11.4.Reliance by Administrative Agent 57 Section 11.5.Notice of Default 57 Section 11.6.Non-Reliance on the Administrative Agent and Other Lenders 57 Section 11.7.Indemnification 58 Section 11.8.Administrative Agent in Its Individual Capacity 58 Section 11.9.Successor Administrative Agent59 Section 11.10.Syndication Agent 59 Article Twelve Miscellaneous 59 Section 12.1.Amendments and Waivers 59 Section 12.2.Notices 60 Section 12.3.No Waiver; Cumulative Remedies 61 Section 12.4.Survival of Representations and Warranties 61 Section 12.5.Payment of Expenses and Taxes61 Section 12.6.Successors and Assigns; Participations and Assignments 63 Section 12.7.Adjustments; Set-off 65 Section 12.8.Counterparts 66 Section 12.9.Severability66 Section 12.10.Integration66 Section 12.11.Governing Law 66 Section12.12.Submission To Jurisdiction; Waivers 66 Section12.13.Acknowledgements 67 Section12.14.Confidentiality 67 Section12.15.Waivers of Jury Trial 68 Section12.16.USA Patriot Act Notice 68 Section12.17Acknowledgement and Consent to Supplemental Indenture68 Section12.18.Consent to Insurance Endorsement Schedules: Schedule 1.1-Lender Commitments Schedule 5.14-Subsidiaries Schedule 5.16-Environmental Matters Schedule 7.2(i)-Existing Liens Schedule 7.8-Agreements Prohibiting or Limiting Liens Annexes: Annex I-Form of Letter of Credit Annex II-Form of Assignment and Acceptance Annex III-Form of Compliance Certificate Annex IV-Form of Endorsement to Bond Insurance Policy Letter of Credit and Security Agreement This Letter of Credit and Security Agreement, dated as of September 4, 2008 (this “Agreement”), among Pivotal Utility Holdings, Inc., a New Jersey corporation (the “Borrower”), AGL Resources Inc., a Georgia corporation (the “Guarantor,” and together with the Borrower, the “Credit Parties”), the banks and other financial institutions that are parties hereto (each a “Lender” and collectively, the “Lenders”), Bank of America, N.A., a national banking association organized under the laws of the United States (“Bank of America”), in its capacity as administrative agent for the Lenders (in such capacity, the “Administrative Agent”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as syndication agent for the Lenders (in such capacity, the “Syndication Agent”), and Bank of America, N.A., in its capacity as issuing bank of the Letter of Credit described herein (in such capacity, the “Issuing Bank”). Witnesseth: Whereas, the New Jersey Economic Development Authority (the “Issuer”) has previously issued its Gas Facilities Revenue Bonds, 1996 Series A (NUI Corporation Project), in the original aggregate principal amount of $39,000,000 (the “Bonds”), pursuant to a Trust Indenture, dated as of June 1, 1996 (the “Indenture”), between the Issuer and the First Union National Bank, as trustee (in such capacity, the “Original Trustee”), for the purpose of providing funds to finance a portion of the cost of acquisition, construction and equipping of certain gas facilities and functionally related equipment, consisting of supply mains, distribution mains, service lines, meters and miscellaneous equipment all located in the Counties of Middlesex and Union, State of New Jersey; and Whereas, the proceeds from the sale of the Bonds were loaned to the Borrower pursuant to a Loan Agreement, dated as of June 1, 1996 (the “Loan Agreement”), between the Issuer and the Borrower, pursuant to which the Borrower is obligated to repay such loan in installments sufficient to pay the debt service when due on the Bonds; and Whereas, the regularly scheduled payments of principal of and interest on the Bonds when due are insured under a municipal bond insurance policy (the “Bond Insurance Policy”) issued by Ambac Assurance Corporation (in such capacity, the “Bond Insurer”); and Whereas, as additional security for the Bonds, the Borrower has requested the Issuing Bank to issue its irrevocable letter of credit in the form of AnnexI attached hereto (the “Letter of Credit”); and Whereas, the First Supplement to Trust Indenture, dated as of September1, 2008 (the “Supplemental Indenture”), between the Issuer and The Bank of New York Mellon, as successor trustee to the Original Trustee (the “Trustee”), as consented to by the Bond Insurer, will be executed and delivered in connection with the issuance of the Letter of Credit, which supplement shall form a part of the Indenture, to make certain changes necessary to implement a conversion of the interest rate on the Bonds, to terminate the Second Amended and Restated Standby Bond Purchase Agreement dated as of June 1, 2005, by and among the Borrower, the banks party thereto and The Bank of New York, as agent, and to add provisions permitting the addition of a credit facility and/or a liquidity facility with respect to the Bonds; and Whereas, it is a condition to the obligation of the Issuing Bank to execute and deliver the Letter of Credit, and to the obligations of the Lenders to purchase participating interests in such Letter of Credit, that this Agreement shall have been executed and delivered by each of the Credit Parties, the Lenders, the Issuing Bank, the Administrative Agent and the Syndication Agent; Now, Therefore, in consideration of the mutual promises contained herein and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Article One Definitions Section 1.1.Definitions.For the purpose of this Agreement, in addition to capitalized terms defined elsewhere herein or in the Indenture, the following terms shall have the following meanings: “ADrawing”: as specified in the Letter of Credit, a drawing with respect to the payment, on an Interest Payment Date, of unpaid interest on the Bonds. “Administrative Agent”:Bank of America, as the administrative agent for the Lenders under this Agreement and the other Credit Documents, together with any successors appointed or acting as Administrative Agent as provided in Section “Administrative Questionnaire”:an Administrative Questionnaire for the Facility in a form supplied by the Administrative Agent to the Lenders. “Affiliate”:as to any Person, any other Person that, directly or indirectly, is in Control of, is Controlled by, or is under common Control with, such Person.For purposes of this definition, “Control” means the power to direct or to cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Agents”:the collective reference to the Administrative Agent and the Syndication Agent. “Aggregate Exposure”:with respect to any Lender at any time, an amount equal to (a)the aggregate amount of such Lender’s unused Commitment at such time and (b)the amount of such Lender’s Extensions of Credit then outstanding. “Aggregate Exposure Percentage”:with respect to any Lender at any time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such time to the total Aggregate Exposures of all Lenders at such time. “Agreement”:as defined in the first paragraph of this Agreement. “Applicable Commitment Percentage”:with respect to any Lender at any time, the ratio(expressed as a percentage) of such Lender’s Commitment to the Total Commitments at such time. “Applicable L/C Fee Rate”:for the Letter of Credit outstanding on any day, the rate per annum set forth below opposite the Level in effect on such day based on the Ratings then in effect: Level Applicable L/C Fee Rate Level I 0.50 % Level II 0.55 % Level III 0.60 % Level IV 0.70 % Level V 0.90 % Level VI 1.05 % The Guarantor shall give written notice to the Administrative Agent of each change to the Ratings affecting the applicable Level in effect, within three (3) Business Days thereof, and any corresponding change to the Applicable L/C Fee Rate shall be effective on the date of the relevant change (irrespective of whether the Guarantor has provided such notice).Notwithstanding the foregoing, if AGL Capital Corporation or the Guarantor shall at any time fail to have in effect such a Rating on its non-credit enhanced senior unsecured long-term debt, the Guarantor shall seek and obtain (if not already in effect), within thirty (30) days after such rating first ceases to be in effect, a corporate credit rating or a bank loan rating from S&P, and the Applicable L/C Fee Rate shall thereafter be based on such rating in the same manner as provided herein with respect to AGL Capital Corporation’s or the Guarantor’s senior non-credit enhanced unsecured long-term debt rating.During any period when no such rating exists, the Applicable L/C Fee Rate shall be the highest percentage shown above. “Assets”:any and all rights, titles and interests in and to any and all assets of a Person, including all real or personal property, all tangible or intangible property, and all cash, wherever such assets are situated. “Assignee”:as defined in Section 12.6(c). “Assignment and Acceptance”:an Assignment and Acceptance, substantially in the form of Annex II. “Assignor”:as defined in Section 12.6(c). “Available Commitments”:at any time, an amount equal to (a) the Total Commitments then in effect, minus (b) the Total Extensions of Credit then outstanding. “BDrawing”:as specified in the Letter of Credit, a drawing with respect to the payment of the principal amount of, and the unpaid interest on, the Bonds upon an optional or mandatory redemption of less than all of such Bonds then outstanding. “Bank of America”:Bank of America, N.A., a national banking association, and its successors and assigns. “Bankruptcy
